ON MOTION FOR REHEARING
Virginia Lou Montgomery and her children have filed a Motion for Rehearing and now urge that we should grant the motion and follow the holding in Morrison v. Rathmell, 650 S.W.2d 145 (Tex.App.—Tyler, 1983). We conclude that decision is not applicable to the facts in this case, and the Motion for Rehearing is denied.
In the Morrison case, the husband set an amount as the value of the insurance companies formed during the marriage. He would not agree to an appraisal and advised *820his wife that the stated amount would not be reexamined. He then forced a settlement based on his value of the Rathmell companies. The settlement was accepted because of the coercive conduct of the husband who threatened to abandon the companies and establish a new business unless the wife accepted his valuation figure.
In our case, everyone knew that the properties which made up a substantial part of the estate and the stock of the building company did not have exact values. Virginia Lou was advised by her attorneys that her interest could possibly have a value as high as $1,100,000.00. They also advised her that the down-side values could be considerably less. At one time her attorneys offered to settle her claim for $500,000.00. Apparently, about the same time, Jack’s attorney recommended to him a payment of $200,000.00. But, even after a settlement figure of $350,000.00 was agreed upon, there was no coercion by Jack to get his sister to complete the settlement. In fact, at the first hearing on the settlement agreement, Virginia Lou was not totally satisfied as to all the values and the hearing was postponed until she could consult with an expert of her choosing. Only after obtaining additional advice did she .decide to proceed with the settlement.
Unlike Mrs. Morrison, Virginia Lou Montgomery was not prevented from fully exercising all her rights to determine and receive what she considered a fair value for her interest by an adverse party.
Appellant’s Motion for Rehearing is overruled.